                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_________________________________________
SHERONE LONG,                             :
                                          :
            Plaintiff,                    :  Civ. No. 18-13007 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
SOMERSET COUNTY JAIL,                     :  MEMORANDUM OPINION
                                          :
            Defendant.                    :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       Plaintiff, Sherone Long (“Long” or “Plaintiff”), a state prisoner, filed pro se with the

Court a complaint alleging claims under 42 U.S.C. § 1983. The filing fee for a civil complaint is

$400.00. If a prisoner plaintiff is proceeding in forma pauperis, the fee is $350.00, subject to

being paid in installments as described below.

       A prisoner who seeks to proceed in forma pauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his complaint.

See id. § 1915(a)(2). The prisoner must obtain this statement from the appropriate official of

each prison at which he was or is confined. See id.

       Even if a prisoner is granted in forma pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the

prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct

from the prisoner’s account, and forward to the Clerk of the Court, payment equal to 20% of the
preceding month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it

if it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief

may be granted, or (3) seeks monetary relief against a defendant who is immune from such relief.

See id. § 1915(e)(2)(B); see also id. § 1915A(b).

        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

another action in forma pauperis unless he is in imminent danger of serious physical injury. See

id. § 1915(g).

        In this case, Long has submitted a form application and affidavit to proceed in forma

pauperis, but he has failed to include a certified copy of his inmate trust account statement, as

required by 28 U.S.C. § 1915(b). Accordingly, his application to proceed in forma pauperis will

be denied without prejudice. The Clerk will be ordered to administratively close this case. Long

may reopen this action, however, by either paying the filing fee or submitting a complete in

forma pauperis application and certified account statement.


DATED: October 17, 2018                                          /s/ Freda L. Wolfson
                                                                 FREDA L. WOLFSON
                                                                 United States District Judge




                                                    2
